Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00837-CV

                  IN THE INTEREST OF K.N.A., J.R.A., K.Y.A., J.C.A., Children

                      From the 341st Judicial District Court, Webb County, Texas
                                Trial Court No. 2018-FLD-001498-D3
                         Honorable Rebecca Ramirez Palomo, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 4, 2020

DISMISSED

           On February 6, 2020, appellant K.L. filed a motion to dismiss, requesting that this court

dismiss her appeal because the trial court vacated the order of termination that she appealed from.

Appellee the Texas Department of Family and Protective Services has not opposed the motion.

See TEX. R. APP. P. 10.3(a). Therefore, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1).

                                                   PER CURIAM